                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In re: JIT Industries, Inc.                     )          Case No.: 18-80892-CRJ-11
       EIN: xx-xxx7267                          )
                                                )
               Debtor.                          )          CHAPTER 11


           THIRD MOTION FOR APPROVAL OF INTERIM PROFESSIONAL FEES
             AND EXPENSES FOR CHAPTER 11 DEBTOR’S ATTORNEY

       COMES NOW the duly appointed and acting Debtor-in-Possession in the above styled
Chapter 11 case, and shows the Court as follows:

                                     General Background

       1.      On March 23, 2018 (the "Commencement Date"), the Debtor commenced with
this Court a voluntary case under Chapter 11 of Title 11, United States Code (the "Bankruptcy
Code").

       2.     The Debtor continues to be authorized to operate the business as Debtor-in-
Possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

       3.      On April 11, 2018, this Court approved the employment of Sparkman, Shepard &
Morris, P.C. as Debtor’s counsel. That day, this Court also entered an Order approving the
Debtor’s Motion to allow its attorneys to send monthly notices of attorney’s fees and expenses
incurred (the “Monthly Fee Notices”) to the Debtor’s 20 largest unsecured creditors, all parties
requesting notice, any committees appointed in this matter, the Bankruptcy Administrator (the
“Notice Parties”).

        4.     This Court’s order of April 12, 2018 also orders the Debtor’s counsel to file with
the Court, beginning on July 2, 2018, and serve upon the Notice Parties not more than once every
90 days an interim application for allowance of compensation and reimbursement of expenses,
pursuant to 11 U.S.C. §331, of the amounts sought in the Monthly Fee Notices filed during such
period (the “Interim Fee Application”). The Interim Fee Application must include a summary of
the Monthly Fee Notices that are the subject of the request and any other information requested
by the Court or required by the Local Rules.

                                       Relief Requested

       5.      The said professional currently employed by the Debtor has previously served
Monthly Fee Notices for the months of September, October, and November 2018, with balances
due on each as shown below:




Case 18-80892-CRJ11           Doc 145 Filed 12/31/18 Entered 12/31/18 10:30:46             Desc
                                Main Document     Page 1 of 3
September 2018       Compensation: $13,975.50 (80% paid) / Expenses: $413.96 (100% paid)
                     Total: $14,389.46
                     Date of Notice: October 5, 2018
                     Amount of fees held in trust pending Court approval: $2,795.10

October 2018         Compensation: $10,608.00 (80% paid) / Expenses: $4,736.95 (100% paid)
                     Total: $15,344.95
                     Date of Notice: November 14, 2018
                     Amount of fees held in trust pending Court approval: $2,121.60

November 2018        Compensation: $9,001.50 (80% paid) / Expenses: $429.71 (100% paid)
                     Total: $9,431.21
                     Date of Notice: December 11, 2018
                     Amount of fees held in trust pending Court approval: $1,800.30

      6.      No agreement exists between the attorney and any other person or entity
whatsoever for the sharing of compensation or expenses in this case.

      7.     This application is brought under the provisions of Sections 327, 328, 330, 331 of
the United States Bankruptcy Code and Rule 2016 of the Federal Rules of Bankruptcy
Procedure.

         WHEREFORE, the Debtor requests that the Court: enter an Order approving such
compensation and expenses and authorizing the Debtor to pay same; and grant other and further
relief as the Court deems just and proper.


       Respectfully submitted this the 31st day of December 2018.

                                        /s/ Tazewell T. Shepard
                                        Tazewell T. Shepard III
                                        Tazewell T. Shepard IV
                                        Attorneys to Debtor-in-Possession

                                        SPARKMAN, SHEPARD & MORRIS, P.C.
                                        P. O. Box 19045
                                        Huntsville, AL 35804
                                        Tel: (256) 512-9924
                                        Fax: (256) 512-9837




Case 18-80892-CRJ11        Doc 145 Filed 12/31/18 Entered 12/31/18 10:30:46              Desc
                             Main Document     Page 2 of 3
                              CERTIFICATE OF SERVICE

        This is to certify that I have this 31st day of December, 2018 served the foregoing
document upon the Debtor’s 20 largest unsecured creditors, Richard Blythe, Office of the
Bankruptcy Administrator, P.O. Box 3045, Decatur, AL 35602 all persons requesting notice and
the following listed persons by electronic service through the Court’s CM/ECF system and/or by
depositing said copies in the United States Mail in properly addressed envelopes with adequate
postage thereon.


                                       /s/ Tazewell T. Shepard
                                       Tazewell T. Shepard




Case 18-80892-CRJ11        Doc 145 Filed 12/31/18 Entered 12/31/18 10:30:46             Desc
                             Main Document     Page 3 of 3
